DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a system for controlling a bleeder current to increase a power factor of an LED lighting system without any TRIAC dimmer, the system comprising: a first current controller configured to receive a rectified voltage generated by a rectifier that directly receives an AC input voltage without through any TRIAC dimmer; and a second current controller configured to: control a light emitting diode current flowing through one or more light emitting diodes that receive the rectified voltage not clipped by any TRIAC dimmer; and generate a sensing voltage based at least in part upon the light emitting diode current, the sensing voltage representing the light emitting diode current in magnitude; wherein the first current controller is further configured to: receive the sensing voltage from the second current controller; and generate a bleeder current based at least in part on the sensing voltage; wherein the first current controller is further configured to: if the light emitting diode current is larger than zero in magnitude, generate the bleeder current equal to zero in magnitude; and if the light emitting diode current is equal to zero in magnitude, generate the bleeder current larger than zero in magnitude; wherein the first current controller is further configured to, if the light emitting diode current is equal to zero in magnitude: increase the bleeder current with the increasing rectified voltage in magnitude; and decrease the bleeder current with the decreasing rectified voltage in magnitude; wherein a rectifier current generated by the rectifier is equal to a sum of the bleeder current and the light emitting diode current in magnitude; wherein, with the light emitting diode current being equal to zero in magnitude, the rectified voltage and the rectifier current contribute to an active power to increase the power factor of the LED lighting system without any TRIAC dimmer, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-14 are also allowed as being dependent on claim 1.  
In regards to claim 15, the prior art does not disclose of a system for controlling a bleeder current to increase a power factor of an LED lighting system without any TRIAC dimmer, the system comprising: a first current controller configured to receive a rectified voltage generated by a rectifier that directly receives an AC input voltage without through any TRIAC dimmer; and a second current controller configured to: control a light emitting diode current flowing through one or more light emitting diodes that receive the rectified voltage not clipped by any TRIAC dimmer; and generate a sensing voltage based at least in part upon the light emitting diode current, the sensing voltage representing the light emitting diode current in magnitude; wherein the first current controller is further configured to: receive the sensing voltage from the second current controller; and generate a bleeder current based at least in part on the sensing voltage; wherein the first current controller is further configured to: if the light emitting diode current is larger than zero in magnitude, generate the bleeder current equal to zero in magnitude; and if the light emitting diode current is equal to zero in magnitude, generate the bleeder current larger than zero in magnitude; wherein the first current controller is further configured to, if the light emitting diode current is equal to zero in magnitude: - 42 - US.132561227.01increase the bleeder current with the increasing rectified voltage in magnitude; and decrease the bleeder current with the decreasing rectified voltage in magnitude; wherein a rectifier current generated by the rectifier is approximately equal to a sum of the bleeder current and the light emitting diode current in magnitude; wherein, with the light emitting diode current being equal to zero in magnitude, the rectified voltage and the rectifier current contribute to an active power to increase the power factor of the LED lighting system without any TRIAC dimmer, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 16, the prior art does not disclose of a method for controlling a bleeder current to increase a power factor of an LED lighting system without any TRIAC dimmer, the method comprising: receiving a rectified voltage generated by a rectifier that directly receives an AC input voltage without through any TRIAC dimmer; controlling a light emitting diode current flowing through one or more light emitting diodes that receive the rectified voltage not clipped by any TRIAC dimmer; generating a sensing voltage based at least in part upon the light emitting diode current, the sensing voltage representing the light emitting diode current in magnitude; receiving the sensing voltage; and generating a bleeder current based at least in part on the sensing voltage; wherein the generating a bleeder current based at least in part on the sensing voltage includes: if the light emitting diode current is larger than zero in magnitude, generating the bleeder current equal to zero in magnitude; and if the light emitting diode current is equal to zero in magnitude, generating the bleeder current larger than zero in magnitude; wherein the generating the bleeder current larger than zero in magnitude if the light emitting diode current is equal to zero in magnitude includes: increasing the bleeder current with the increasing rectified voltage in magnitude; and decreasing the bleeder current with the decreasing rectified voltage in magnitude; wherein a rectifier current generated by the rectifier is equal to a sum of the bleeder current and the light emitting diode current in magnitude; - 43 - US.132561227.01wherein, with the light emitting diode current being equal to zero in magnitude, the rectified voltage and the rectifier current contribute to an active power to increase the power factor of the LED lighting system without any TRIAC dimmer, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 17-21 are also allowed as being dependent on claim 16.  
In regards to claim 22, the prior art does not disclose of a method for controlling a bleeder current to increase a power factor of an LED lighting system without any TRIAC dimmer, the method comprising: receiving a rectified voltage generated by a rectifier that directly receives an AC input voltage without through any TRIAC dimmer; controlling a light emitting diode current flowing through one or more light emitting diodes that receive the rectified voltage not clipped by any TRIAC dimmer; generating a sensing voltage based at least in part upon the light emitting diode current, the sensing voltage representing the light emitting diode current in magnitude; receiving the sensing voltage; and generating a bleeder current based at least in part on the sensing voltage; wherein the generating a bleeder current based at least in part on the sensing voltage includes: if the light emitting diode current is larger than zero in magnitude, generating the bleeder current equal to zero in magnitude; and if the light emitting diode current is equal to zero in magnitude, generating the bleeder current larger than zero in magnitude; wherein the generating the bleeder current larger than zero in magnitude if the light emitting diode current is equal to zero in magnitude includes: increasing the bleeder current with the increasing rectified voltage in magnitude; and decreasing the bleeder current with the decreasing rectified voltage in magnitude; wherein a rectifier current generated by the rectifier is approximately equal to a sum of the bleeder current and the light emitting diode current in magnitude; wherein, with the light emitting diode current being equal to zero in magnitude, the rectified voltage and the rectifier current contribute to an active power to increase the power factor of the LED lighting system without any TRIAC dimmer, nor would it have been obvious to one of ordinary skill in the art to do so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844